Citation Nr: 0934472	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for exposure to 
tuberculosis (TB).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals of a closed fracture with 
L3 burst fracture and L4 nerve root impingement.

5.  Entitlement to an initial evaluation in excess of 40 
percent for fibromyalgia and chronic fatigue syndrome, with 
primary insomnia and migraine headaches.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

8.  Entitlement to a compensable initial evaluation for 
degenerative joint disease and hallux rigidus of the right 
great toe.

9.  Entitlement to a compensable initial evaluation for scars 
of the lumbar spine area.

10.  Entitlement to an initial evaluation in excess of 10 
percent for dysthetic pain of the right thigh.

11.  Entitlement to an initial evaluation in excess of 10 
percent for dysthetic pain of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from October 1988 to May 1989 and from July 1991 
to August 1995.  He also served on active duty with the 
United States Air Force from July 1996 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  During the course of 
the appeal, the Veteran has relocated several times, and his 
original claims file was lost.  The folder has now been 
rebuilt, although several items, such as the original claims 
form, are no longer available.

The issues regarding of evaluation of the Veteran's service 
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Myopia is a refractive error, and is not considered a 
service connectable disability for VA purposes.

2.  Exposure to TB is not a service connectable disability.

3.  There is no current hearing loss disability for VA 
purposes.


CONCLUSIONS OF LAW

1.  Service connection for myopia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303.

2.  Service connection for a positive TB test is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

As was noted above, the Veteran's original file was lost, and 
any notice under the VCAA provided at the time of the 
original claim is not contained in the rebuilt folder.  The 
Board finds, however, that legally adequate notice was 
provided to the Veteran in connection with his claims of 
service connection in August 2006 correspondence.  This 
letter informed him of the elements of his claims, described 
the evidence and information needed to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The letter also informed the Veteran of VA policies and 
practices in assigning effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While this notice was provided after the initial claim, such 
error in timing is rendered harmless by the subsequent 
readjudication of the claims in a June 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
here obtained all available VA treatment records, and 
provided relevant examinations in March 2003 and September 
2007.  The Veteran has submitted, or VA has obtained on his 
behalf, treatment records from the Tricare system; all 
identified treatment records from the various military 
facilities which have provided care to the Veteran are now 
associated with the claims file.  Neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss is a listed presumptive 
condition, as it is considered an organic disease of the 
nervous system; the applicable presumptive period is one year 
after separation from service.  38 C.F.R. § 3.307(a)(3).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Myopia

As a matter of law, service connection for myopia must be 
denied.  "Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation." 38 C.F.R. § 3.303(c) (emphasis 
added).  

Myopia, or nearsightedness, is a refractive error, as stated 
by the March 2003 VA examiner.  The Board notes the 
examiner's observation that there is some current speculation 
that refractive errors can be caused by prolonged computer 
use, which would arguably make myopia an acquired condition 
subject to service connection.  Changing the existing policy, 
however, is beyond the scope of authority of the Board to 
address.  The Board has no discretion in applying the 
relevant law as outlined above so as to provide a result 
favorable to the Veteran.  

The claim must be denied.

Exposure to TB

As was noted above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this instance, 
the Veteran has failed to allege or to show any current 
disability which is subject to service connection.

The positive TB test shown in service treatment records 
merely establishes that at some point, the Veteran was 
exposed to TB and now carries antibodies for that disease.  
It is not a diagnosis of TB, it is merely a lab result.  At 
best, it is a finding of a risk factor.  A review of the 
medical records on file shows that the Veteran has never 
actually been diagnosed with TB, nor has he alleged that he 
has TB.  He has no current chronic respiratory disability.  
There is no showing of any disability or impaired functioning 
due to the positive test and apparent exposure to TB.  The 
law specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  The claim must be 
denied as a matter of law.



Hearing Loss

Regulations define a hearing loss disability for VA purposes 
as "when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent." 38 C.F.R. 
§ 3.385.

During a March 2003 VA examination, puretone thresholds were 
noted as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
25
LEFT
10
10
5
5
20

Speech recognition scores on the Maryland CNC test were 96 
percent on the right and 94 percent on the left.  The 
examiner stated that there was no hearing loss in either ear.

Repeated VA testing in September 2007 revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
10
5
0
0
20

Speech recognition scores on the Maryland CNC test were 96 
percent on the right and 100 percent on the left.  The 
examiner noted that there was a bilateral high frequency 
threshold shift at 4000 Hertz, but stated that hearing was 
within normal limits for VA purposes.

While the Veteran may subjectively experience some difficulty 
hearing certain sounds or in certain circumstances, the 
objective testing very clearly shows that there is no hearing 
loss disability for VA purposes.  No puretone threshold 
approaches 26 decibels, let alone exceeds 40 decibels.  
Speech recognition is 94 percent or greater.  The claim must 
be denied as a matter of law.


ORDER

Service connection for myopia is denied.

Service connection for exposure to TB is denied.

Service connection for hearing loss is denied.


REMAND

As was discussed above, VA's duty to assist the Veteran 
includes the procurement of pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  One factor to be considered in 
determining whether a VA medical examination is required is 
whether there is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  In the context of claims for 
increased evaluation, as here, the evidence of record must 
present an accurate and timely picture of the disability.

Unfortunately, the evidence of record here is insufficient.  
The Veteran was last comprehensively examined for his service 
connected disabilities in March 2003, over 6 years ago.  
Since that time he has alleged a worsening of his conditions.  
There are no VA treatment records associated with the file 
dated after May 2004, over five years ago.  While the file 
does include Tricare records from as recently as April 2007, 
these are over two years old, and do not address all findings 
required for application of the Rating Schedule to the 
Veteran's service connected disabilities.

Further, the records reflect that the Veteran was able to 
work overseas for an extended period of time as a military 
contractor, indicating possible improvement in his status.

The Veteran, through his representative, has requested a 
remand in order to obtain more current information regarding 
his service connected disabilities.  The Board agrees that 
this is necessary, though it regrets the additional delay.  A 
remand is required for VA examinations, and to obtain more 
current treatment records.

The Board also notes that although the June 2003 decision 
addressed the evaluation for left thigh dysthetic pain, and 
the Veteran specifically disagreed with the assigned 
evaluation in his December 2003 notice of disagreement, the 
RO has not provided a statement of the case on that issue.  
Only the right thigh complaints have been addressed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency f original jurisdiction for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus the claim with respect to the 
left thigh is being remanded for issuance of a statement of 
the case and to give the Veteran the opportunity to complete 
an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request properly 
executed release forms (VA Form 21-4142) 
for any private medical care providers, 
and take appropriate action to obtain all 
records not already associated with the 
claims file.

2.  The RO should attempt to obtain 
updated treatment records from VA care 
facilities identified by the Veteran or in 
the record.  If there is no current VA 
treatment, a written notation of such must 
be associated with the claims folder.

3.  Schedule the Veteran for appropriate 
VA examinations, to include Chronic 
Fatigue Syndrome, Fibromyalgia, Spine, 
Joints, Feet, Scars, Peripheral Nerves, 
and Miscellaneous Neurological Disorders, 
to identify the nature and current 
severity of the Veteran's service-
connected disabilities.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


